Dc BK15037 Pc3558 0
§§§§§§:§ §§§ §§§§§ *`§*“t:r§§:§: §"§;§"§§§§”t
§§ §§§§§§§§§ §°:§§§§§§§§ §`§a:§aa

§§§ §§ §§§§

 

 

CAUSE NO. D-l-GN-l4-O()5063 MWWWWLQML@ {§Q;g§§_
§!a§\§§§ §M §'*tr§§;a21 §§a§r§§:t G§ar§§
JOSEPH E. l\/lcCLAlN, lll, § lN THE DlSTRlCT COURT OF
§
Plaintiff, §
§
v. § TRAVIS COUNTY, TEXAS
§
D§ELL INC.; SEATON CORP. d/b/a §
STAFF l\/IANAGEMENT, §
§
Defendants. § ZGOTH JUDICIAL DISTRICT

()RDER ON DELL’S MOTION FOR SANCTI()NS,
l\/[OTI()N TO DISMISS, AND M()TION F()R DECLARATION
THAT PLAINTIFF IS A VEXATIOUS LITIGANT

Before the Court is Dell’s l\/lotion for Sanctions, l\/lotion to Dismiss, and Declaration that
Piaintiff is a Vexatious Litigant. The Court has considered the pleadings, the evidence, and the
arguments of counsel, and hereby ORDERS that Dell’s l\/lotions are GRANTED.

With respect to Dell’s request that PlaintiflC be declared a vexatious litigant, the Court
finds that l) there is not a reasonable probability that the Plaintiff Will prevail in the litigation
against the defendants; and that 2) after litigation has been finally determined against the
Plaintiff, the Plaintiff has repeatedly relitigated or attempted to relitigate, in propria persona, the
cause of action, claim, controversy, or any of the issues of fact or law determined or concluded
by the final determination against the same Defendant as to Whom the litigation Was finally
determined lT IS THEREFORE, ORDERED that Dell’s Motion for Declaration that Plaintiff is
a Vexatious Litigant is GRANTED and Plaintiff is hereby declared to be a vexatious litigant in
the State of Texas pursuant to Section l 1054 of the Texas Civil Practice and Remedies Code.

IT lS FURTHER ORDERED that Plaintiff, Joseph McClain, be and hereby is prohibited

from filing any new litigation against Dell (including its agents or attorneys) in a court in this

§~ M:ci \t%l

PAGE 1 oF 3

 

 

 

DC BK15037 PC3559

state Without first obtaining the permission of local administrative judge of the court in Which
Plaintiff intends to file.

IT lS FURTHER ORDERED that the Clerk of Court shall, pursuant to Texas Civil
Practice and Remedies Code Section ll.lO4, provide the Office of Court Administration a copy
of this Order and that Plaintiff, Joseph l\/lcClain, shall be placed upon the state-Wide list of
vexatious litigants

With respect to Dell’s l\/lotion to Dismiss under Rule 9la of the Texas Rules of Civil
Procedure, and Chapter lO and Chapter 13 of the Civil Practice and Remedies Code, Dell’s
motion is GRANTED. lt is therefore ORDERED that the above-styled cause is DlSl\/IISSED
With prejudice

Further, pursuant to Rule 9la.7 of the Texas Rules of Civil Procedure and Chapter lO of
the Civil Practices and Remedies Code, Plaintiff is ORDERED to pay reasonable attorneys’ fees
to_;Dell in the amount of $ §§{ §§

lT lS FURTHER ORDERED pursuant to Chapter lO of the Civil Practices and Remedies
Code that Plaintiff, loseph McClain, refrain from filing any additional claims against Dell
(including its agents and attorneys), filing any new pleadings seeking further relief, and setting
any hearings in any matter against Dell Without first obtaining leave of Court.

All relief not affirmatively granted in this Order is denied
siGNED aussz day of i:£:;/O f ,2015.
fX/i //?
/ /?/>
twa fica §§
Judge Presiding /X>

ORDER or DisMissAL PAGE 2 or 3